El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El presente recurso surgió como consecuencia de nuestra sentencia en Balasquide v. Guilhon & Barthelemy, 60 D.P.R. 341. Cuando la corte de distrito recibió nuestro mandato confirmando su sentencia a favor del demandado, éste soli-citó que el demandante consignara a nombre del demandado ciertas sumas de dinero de conformidad con una estipula-*304ción radicada por las partes a tenor con nn embargo efec-tuado originalmente por el demandante. La corte inferior celebró una vista de esta moción y dictó resolución el 15 de octubre de 1943, ordenando al demandante y a su fiadora que consignaran en corte la suma de $731.55, valor de la maqui-naria vendida objeto de este pleito, y $400 para honorarios de abogado.
El 21 de octubre de 1943 la demandada solicitó la recon-sideración de la referida resolución por los fundamentos de que ía corte de distrito había cometido error (1) al fijar el valor de la maquinaria en una suma menor que la de su ver-dadero valor; (2) al deducir de dicho valor la suma de $507 por el alegado motivo de que dicha suma ya se había pagado-a cuenta a la demandada(1) y (3) al fijar los honorarios de abogado en $400.(2) El 21 de octubre de 1943 el deman-dante y su fiadora apelaron de la resolución del 15 de octubre.
La corte inferior celebró una vista de la moción de recon-sideración el 13 de marzo de 1944. Posteriormente, decidi-mos el caso de Molina v. Rodríguez, 63 D.P.R. 477. Basán-dose en dicho caso, la corte de distrito dictó resolución el 13 de julio de 1944 declarando sin lugar la moción de reconside-ración por el fundamento de que se le había privado de jurisdicción para considerar la moción radicada por la deman-dada en vista de la apelación interpuesta subsiguientemente por el demandante. A solicitud del demandado expedimos el auto de certiorari para determinar esta cuestión de juris-dicción.
 En el caso de Molina v. Rodríguez revocamos nuestros casos anteriores que resolvían que una corte de distrito *305podía considerar una moción pendiente ante ella de aper-tura de rebeldía aún después de haberse apelado de la sen-tencia para ante este tribunal. Resolvimos, siguiendo los casos de California, de donde se copió el artículo 297 de nuestro Código de Enjuiciamiento Civil, que siendo dicho artículo terminante en sus disposiciones,(3) por razón de la apelación, la corte inferior había perdido jurisdicción para considerar dicha moción.
Según dijimos en el caso de Molina, tanto los casos de California como los nuestros resuelven que la corte inferior tiene el poder de resolver una moción de nuevo juicio bajo estas circunstancias(4) Dichos casos están predicados en la teoría de que tal moción no es un ataque directo a la senten-cia, sino independiente y colateral a la misma (Véanse Hatfield v. Levy Bros., 117 P. (2d) 841, 846 (Calif., 1941); 2 Cal. Jur. §§180-1, págs. 418-20). Pero, según indicamos en el caso de Molina, los casos de California siempre han re-suelto que la corte de distrito pierde jurisdicción para en-mendar o dejar sin efecto una sentencia una vez que se ha apelado de la misma. (5)
El presente caso se rige claramente por nuestro razona-miento en Molina v. Rodriguez. En verdad la peticionaria no aduce contención en contrario. Admite que nuestros *306casos anteriores a 1937 — tales como ©1 de González v. Schlüter, 53 D.P.R. 401, y casos allí citados — en los que resolvimos que una corte de distrito podía considerar una moción de reconsideración no obstante haberse apelado de la sentencia fueron resueltos erróneamente, en vista de las disposiciones del artículo 297. Sin embargo, la peticionaria afirma que la Ley núm. 67, Leyes de Puerto Rico, 1937 (pág. 199), que enmienda el artículo 292 del Código de Enjuiciamiento Civil, ha cambiado dicha situación; y que, al leerse en armonía eon el artículo 297, la Ley núm. 67 confiere ahora a las cortes do distrito la autoridad y el deber de resolver una moción de reconsideración que esté pendiente a pesar de que posterior-mente se entable una apelación. Pin síntesis su contención es que la Ley núm. 67 confiere un derecho absoluto a la corte inferior para resolver una moción de reconsideración radi-cada en tiempo prescindiendo de que la parte promovente o la opositora'posteriormente entablen recurso de apelación.
Empezaremos por indicar que para poder convenir con la peticionaria tendríamos que injertar en las terminantes dis-posiciones del artículo 297 — “ . . . una apelación, producirá el efecto de suspender todo procedimiento en la corte inferior, respecto a la sentencia . . . apelada . . . ” — una dis-posición eximiendo exi>resamonte de los mismos las mociones de reconsideración. Pasamos a la contención de la peticio-naria de qué la ley núm. 67 exige este resultado.
La Ley núm. 67 fue consecuencia directa de nuestra opinión en Dávila v. Collazo, 50 D.P.R. 494. Allí dijimos que mientras la Legislatura no tomara acción sobre el particular, esta Corte estaba obligada a seguir la jurisprudencia *307sentada por la Corte de Circuito en Saurí v. Saurí, 45 F. (2d) 90. Mientras tanto, estábamos constreñidos a resolver (pág. 500) que “la interposición [a tiempo] de una moción de reconsideración de una sentencia . . . renueva ... [el término para apelar] para que empiece a contarse de nuevo desde la fecha en que se deniegue la reconsideración . . .” (Corchetes nuestros). En otras palabras, una moción de reconsideración radicada en tiempo trae como consecuencia que la misma sea automáticamente “considerada” (entertained) .
La Legislatura, conviniendo con nosotros que el efecto de la decisión en el caso de Saurí tendía a estimular la demora en la interposición de las apelaciones, aprobó al siguiente año la Ley núm. 67. (6) Dicha ley, que enmienda el artículo 292 del’Código de Enjuiciamiento Civil, cambia la regla de Saurí y dispone que una moción de reconsideración debe radicarse en la corte de distrito dentro de los quince días siguientes a la fecha en que se dicte sentencia final o dentro de los cinco días después de haber dictado una resolución apelable; que la corte de distrito debe resolver tal moción dentro de cinco días; y que si la corte de distrito rechazare de plano tal moción,(7) el término para apelar se considera eonio que nunca fué interrumpido. Por el contrario, si la corte de distrito decide considerar u oír la moción — es decir ‘‘declara con lugar” la moción a los fines de una vista o para reconsideración — el término' para apelar empieza a contarse desde la fecha en que se dicte resolución resol-viendo definitivamente la petición de reconsideración.
Por tanto ahora la regla en esta jurisdicción es que a menos que la corte de distrito tome alguna acción afirmativa *308‘‘declarando con lugar” una moción de reconsideración y señalando el caso para una nueva vista, tal mocion no ha sido “considerada” {entertained) aun cuando se haya ra-dicado en tiempo. Las partes que radiquen tal moción lo hacen a riesgo de que el término para apelar continúe corriendo, a menos que la corte de distrito después de radicarse la moción formalmente la “declare con lugar”. Si la moción se deniega sin vista, se considera que el término para apelar empezó a correr desde la fecha en que se archiva en autos la notificación a las partes de la sentencia de la corte de distrito. (Marcano v. Marcano, 60 D.P.R. 351; Concepción v. Latoni, 59 D.P.R. 666; Las Monjas v. Comisión Hípica Insular, 52 D.P.R. 445. Cf. Torres v. Sucn. J. Serrallés, 55 D.P.R. 124, que revirtió a los casos originales y que parece haber sido una aberración temporal(8)
Como ya se ha indicado, la Ley núm. 67 le otorga a la corte de distrito cinco días dentro de los cuales “deberá resolver” la moción de reconsideración. Hemos resuelto que éste “no es un término fatal de carácter jurisdiccional y si puramente directivo ”.(9) Sin embargo, sugerimos en el caso de- Marcano (pág. 353) que “Lo que en realidad se exige de la corte no es que dicte una. resolución sobre los méritos de la moción, dentro de dicho término, y sí que tome alguna *309acción con respecto a la moción, rechazándola de plano si a sn juicio careciere de méritos o señalándola para oír a las partes si la juzgase meritoria.”
Si las cortes de distrito siguieran fielmente la sugestión arriba indicada de darle preferencia a tales mociones, y dentro de los cinco días las rechazaran dé plano o las seña-laran para vista de levantar las mismas una cuestión sustan-cial, la parte promovente no se confrontaría con el dilema bien de abandonar su moción de reconsideración o correr el riesgo de que expire el término para apelar mientras la corte de distrito tenga pendiente la moción de reconsideración y luego la declare sin lugar sin nueva vista. La Legislatura o este Tribunal por Reglamento quizás deberían disponer que si no se actúa en la moción dentro de los cinco días esto significa que se declara sin lugar automáticamente(10) Esto quizás instaría a las cortes de distrito a actuar. De cual-quier manera, eliminaría el actual problema que tienen las partes promoventes que no pueden obtener decisiones sobre sus mociones de reconsideración pendientes mientras está corriendo el término para apelar.
Hemos dicho en detalle lo antes expuesto con el fin de dar énfasis a nuestra manifestación en el caso de Marcano (pág. 353) de que “el verdadero propósito del estatuto es evitar que se recurra a mociones de reconsideración frívolas y carentes de méritos, con el sólo propósito de dilatar la ejecución de la sentencia.” Es evidente que la Ley núm. 67 —que por vez primera dió reconocimiento estatutario a la práctica de radicar mociones de reconsideración en las cortes de distrito — no ha cumplido su objetivo a cabalidad. Ade-más, ha dejado otros problemas a su paso. Pero si bien estos problemas .son graves, nada tienen que ver con este caso, excepto para demostrar que la Ley núm. 67 no tuvo *310en miras contestar el problema ante nos: La jurisdicción de una corte de distrito para considerar una moción de reconsi-deración a pesar de haberse apelado.
En síntesis nada encontramos en la Ley núm. 67 que demuestre que la Legislatura tuvo intención alguna en dicha ley de intercalar una excepción en la regla absoluta del artículo 297 del Código de Enjuiciamiento Civil y con ello descartar la regla de California — y más aún la regla casi universal — de que la apelación contra una sentencia arranca la jurisdicción de la corte inferior para considerar una mo-ción de reconsideración pendiente. Añadimos lo que quizás ya sea obvio; como en el caso de Molina v. Rodríguez, supra, este es un caso de lex scripta y a la luz de dicho caso y del razonamiento del presente, González v. Schluter, supra, y todos nuestros casos similares fueron resueltos errónea-mente y quedan expresamente revocados. Desde luego, el efecto de nuestra decisión es dejar en vigor tanto el artículo 297 como el 292, según enmendados: el 292 provee el término para radicar y resolver una moción de reconsideración; el 297 opera para privar a la corte inferior de jurisdicción sobre tal moción si se entabla la apelación antes de que ella resuelva la moción.
El resultado a que hemos llegado parecería severo cuando, como en este caso, la moción de reconsideración se radicó por una parte y la apelación posterior se entabló por la otra parte. Pero no podemos eludir las claras disposicio-nes del estatuto aún bajo tales circunstancias. El remedio, de alguno haber, debe conseguirse por ley o por regla-mento(11)
*311La peticionaria, al radicar su moción de reconsideración, aparentemente no descansó ante la corte de distrito en el artícnlo 140 del Código de Enjuiciamiento Civil. (12) Pero en vista de los argumentos en este caso y del lenguaje de algunos de nuestros casos anteriores, creemos propio añadir que nuestra conclusión aquí no se afecta por las disposicio-nes del artículo 140 del Código de Enjuiciamiento Civil. Dicho artículo ha tenido una historia curiosa. Primero se copió del artículo 473 del Código de California. Luego se copió sustancialmente del estatuto de California la Regla 60(h) de las Reglas Federales de Enjuiciamiento Civil. Este Tribunal al adoptar nuestras Reglas de Enjuiciamiento Civil, insertó la Regla Federal 60(b) en nuestras propias reglas. (13) Por tanto podemos recurrir a los casos de California y a casos federales recientes en busca de luz sobre este punto. Las autoridades ya citadas demuestran que California no ha permitido a las cortes inferiores actuar bajo tales circunstancias, pese al hecho de que la moción solicitaba la clase de remedio conferido bajo el artículo 473. Y los casos Federales, aunque algunos expresan una preferencia hacia la regla contraria, reconocen que están obligados a resolver bajo la Regia 60(b) que las cortes de *312distrito pierden la jurisdicción sobre tal moción al interpo-nerse la apelación. (Schran v. Safety Ins. Co., 45 F. Supp. 636 (Dist. Court, Mich., 1942); Miller v. United States, 114 F. (2d.) 267 (C.C.A., 7th, 1940); 3 Moore’s Federal Practice sec. 60.05 pág. 3277 y 1942 Supp., pág. 206. Cf. Perlman v. 322 West Seventy-Second Street Co., Inc., 127 F. (2d) 716 (C.C.A., 2d, 1942)).
Este caso no exige una resolución en cuanto' a qué clase de casos justifica el remedio provisto en la Regla 60(b). Tampoco envuelve la cuestión de si la jurisdicción de la corte de distrito se readquiere cuando nuestro mandato llega a dicha corte a los fines de considerar bien una moción corriente de reconsideración o una moción bajo la Regla 60(b). Sólo resolvemos aquí que tal remedio deja de exis-tir mientras esté pendiente la apelación contra la sentencia en cuestión. (14) Por tanto estamos constreñidos a añadir que, de la misma manera que el caso de González v. Schluter fué resuelto erróneamente, el lenguaje de tales casos como los de Sucn. Mandés v. Sucn. Agüero, 42 D.P.R. 684, 689; Saldaña v. Comas, Sindico, 41 D.P.R. 339, 348; Pérez v. Corte de Distrito, 39 D.P.R. 130, 133, al efecto de que una corte de distrito puede considerar una moción de acuerdo con el artículo 140 del Código de Enjuiciamiento Civil (ahora la Regla 60(b), no empece la apelación, es errónea.

El auto de certiarari será anulado.


 La demandada alegó en su moción de reconsideración que la estipulación expresamente decía que se pagaría el valor completo de la maquinaria a pesar de que se liabía lieelio un pago anterior de $507.


La demandada argumentó en reconsideración que en 3a estipulación el demandante liabía convenido, en caso de que finalmente la demandada resultase gananciosa, pagarle a ésta los honorarios que la demandada tendría que pagarle a su abogado; que la demandada tenía que pagar $1,000 de honorarios; y que por tanto la corte de distrito no tenía discreción para rebajar dicha suma a $400.


E1 artículo 297, Código de Enjuiciamiento Civil, edición 1933, dispone que “Formalizada una apelación, producirá el efecto de suspender todo procedi-miento en la corte inferior, respecto a la sentencia u orden apelada, o a las cues-tiones comprendidas en ella, pero la corte inferior podrá proseguir el pleito en lo que respecta a cualquier extremo del mismo no comprendido en la apelación.”


 Los artículos 220-6, Código de Enjuiciamiento Civil, edición 1933, regulan el procedimiento para la radicación de mociones de nuevo juicio en esta juris-dicción.


In re Shafter-Wasco Irr. Dist., 130 P. (2d) 755 (Calif., 1942); Linstead v. Superior Court in and for Mendocino County, 61 P. (2d) 355 (Calif., 1936) ; Schroeder v. Superior Court, 239 Pac. 65 (Calif., 1914); 2 Calif.. Jur. 419; 1 Calif. Jur., Ten Year Supplement, 1926-36, pág. 348 et seq. “La notificación 7 radicación de un escrito de apelación contra sentencia final . . . traslada el caso de la corte . . . [de distrito] a la corte apelativa y priva a la corte . . . de distrito de jurisdicción ulterior en el pleito, excepción hecha de cuestiones que no están afectadas por la sentencia o la resolución apelada. La corte senten-ciadora ya no tiene poder o dominio sobre el pleito, y no puede seguir adelante *306con cuestiones comprendidas en la sentencia hasta que la apelación, se oiga y se resuelva y se readquiera jurisdicción. No puede cambiar la resolución apelada . . .
'‘Una apelación tiene el efecto de remover de la jurisdicción de la corte sentenciadora el asunto envuelto en la sentencia o resolución apelada, incluyendo todas las cuestiones referentes a la validez o corrección de tal sentencia o reso-lución. Posteriormente la corte sentenciadora no tiene poder para enmendar o corregir su sentencia o resolución, o para revocarla o dejarla sin efecto ...” 2 Calif. Jur. §$178-9, págs. 415-17. (Bastardillas y corchetes nuestros).


Se llama la atención a dos errores de traducción en la Ley núm. 67. A la página 191, línea 9, la palabra "judgment” debe leer "order”. A la misma página, línea 23, las palabras ‘ ‘ the final decision ’ ’ deben leer ‘ ‘ the final order ’ Leyes de Puerto Rico, 1937, texto inglés, págs.. 190-1.


Sabemos exactamente lo que la palabra "outright” significa en español; usamos las palabras "de plano”. Estas significan que, aunque la moción se ha examinado, ésta fué denegada sumariamente sin vista.


i Suspende la radicación en tiempo ante esta corte de una moción de recon-sideración, sin más, el período para apelar de esta Corte a la Corte de Circuito de Apelaciones? Esa es una cuestión de procedimiento Federal y no local, y carecemos de autoridad para considerarla. Debo sor contestada por las cortos superiores a este tribunal a baso de la Ley Federal. Véase Denholm McKay Co. v. Commissioner of Int. Rev., 132 F. (2d) 243, 247 (C.C.A. 1st, 1942).
• Pero es necesario que demos por lo menos contestación preliminar aunque las; cortes superiores tendrían nuevamente que decir la última palabra en cuanto a una cuestión Federal relacionada: ¿retiene esta corte su jurisdicción para consi-derar una moción de reconsideración pendiente no obstante el hecho de haberse apelado posteriormente de la sentencia en cuestión para la Corte de Circuito de Apelaciones? En Campos Delgado v. Central Cambalache, Inc., (ante pág. 58), contestamos en la negativa esta pregunta, resolviendo que la regla Federal y la local son iguales a este respecto.


 Marcano v. Marcano, 60 D.P.R. 351, 353.


cf. una disposición similar en California en cnanto a mociones de nuevo juicio. 2 Calif. Jur. §175, pág. 409.


No nos confrontamos en esto caso eon el problema de una sentencia divisible con partes independientes, una favorable al demandante y otra favorable al demandado. En tal caso si el demandado radica una moción de reconsidera-ción de aquella parte de la sentencia que le es desvaforablo, y luego el deman-dante apela únicamente en cuanto a la otra parte de la sentencia, ¿privaría la apelación de la demandante a la corte de distrito de jurisdicción para considerar la moción de reconsideración de la demandada en cuanto a la otra parte de la sentencia? (Véanse 2 Calif. Jur. §§25, 570, 590, 628; cf. Reyes v. Aponte, *31160 D.P.R. 369; Padilla v. Garcia, 61 D.P.R. 734). Dejamos esta cuestión sin resolver ya que aquí no procede la contención de que la moción de reconsidera-ción y la apelación fueron dirigidas contra partes diferentes e independientes de la sentencia. En el presente caso la resolución fué por una cantidad especifica más $400 de honorarios de abogado. La peticionaria, la parte gananciosa, solicitó la reconsideración por el fundamento de que las dos cantidades fijadas por la corte de distrito son muy pequeñas; la apelación de la otra parte, según se desprende de su posición en la corte inferior, es por el fundamento de que estas mismas cantidades son muy elevadas.


Dicho artículo dice en parte como sigue: “Podrá la corte, en bien de la justicia . . . eximir a alguna persona o a sus representantes ... de los efectos de una sentencia, orden u otro procedimiento que se hubiese dietado contra ella, por causa de equivocación, inadvertencia, sorpresa o excusable negligencia . .


Debe notarse que al trasplantar el artículo 140 del Código de Enjuicia-miento Civil a la Eegla 60(6) esta corte cometió el mismo error de traducción hallado en el artículo 140. Como indica el texto inglés es la equivocación, etc., de la parte promovente, y no la equivocación de la corte o de otras personas, que puede ser corregido de conformidad con el mismo.


Aquí también, con referencia a la Begla 60(h), la peticionaria admite que la regla expuesta en este caso es correcta, pero alega que aquí también la Ley núm. 67 opera para cambiar la regla. Por los motivos ya indicados, somos de opinión quo la Ley núm. 67 no tiene' dicho efecto.